Citation Nr: 0419304	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  99-19 263	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an effective date earlier than August 1, 2003 
for the increased rating of 100 percent for the veteran's 
service connected psychiatric disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1942 to January 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a prior rating 
decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA) which in granting an 
increased (100 percent) rating for the veteran's service 
connected psychiatric disability assigned an effective date 
of August 1, 2003.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The effective date of August 1, 2003 assigned by the RO was 
premised on a finding that the date on which K.M., Psy.D., 
signed a letter indicating the veteran's psychiatric 
disability had markedly increased in severity was the date on 
which an increase was shown.  Dr. K.M. indicated in the 
letter that he had seen evidence of a marked deterioration in 
the veteran's mood and affect in the last six to nine months.  
Dr. K.M.'s treatment records are not associated with the 
veteran's claims file.  As the veteran had a claim for 
increase pending, potentially the treatment records could 
provide a basis for a grant (or partial grant) of the benefit 
sought.  See 38 C.F.R. § 3.400.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain for the record 
copies of records of any treatment 
provided to the veteran by K.M., Psy.D. 
prior to August 1, 2003.  
  
2.  The RO should then readjudicate the 
claim.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental SOC 
and afforded the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


